DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Response to Arguments
Applicant’s arguments and abstract amendments with respect to objection to the Abstract have been fully considered and are persuasive.  The objection to the Abstract has been withdrawn. 
Applicant’s arguments and claim amendments with respect to the rejection of Claim 7 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of Claim 7 under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments and claim amendments with respect to the rejections of Claims 1-15 under 35 USC 103 have been fully considered and are persuasive.  The rejections of Claims 1-15 under 35 USC 103 have been withdrawn. 
Allowable Subject Matter
Claims 1-16 allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art comes from Angle and Asahi but the prior art alone or in combination fails to teach to “determine a first control command that has caused the first external electronic device to perform a pre-specified first operation among the first plurality of control commands, based on the monitoring,” in combination with all of the other limitations in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al (US 20190387945) teaches a mobile robot that checks if appliances are controllable by an infrared signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776. The examiner can normally be reached Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.K./           Examiner, Art Unit 3664                                                                                                                                                                                             /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664